Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 17, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s refusal to give a missing witness charge with respect to the People’s failure to call Officer Esposito to testify was proper. The People established that Officer Esposito’s testimony would not have contradicted or added to that of the other witnesses, and therefore, would have been cumulative (see, People v Almodovar, 62 NY2d 126; People v Buckler, 39 NY2d 895; People v Porter, 110 AD2d 662). Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.